DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The declaration under 37 CFR 1.130(b) filed on October 05, 2021 is sufficient to overcome the rejection of claims 1-46 based on 35 U.S.C. 103.  The affidavit points out that the subject matter of Figs. 26-31 relied upon in the non-final rejection mailed July 06, 2021 was not in the provisional applications No. 62/631,208 and No. 62/592,684. Thus, the subject matter of Fig. 26-31 was filed November 30, 2018 and therefore does not constitute prior art in this application with an effective filing date of March 12, 2018. However, the subject matter of Figs. 1-15 is present in provisional application No. 62/592,684 filed November 30, 2017 and thus still constitutes prior art under 35 U.S.C. 102(a)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A vascular access site management system for receiving a medical implement” in line 1 and “the medical implement having a distal tip and a passage extending 
Claim 23 recites the limitation “the upper portion includes a male luer lock connector configured to connect to a catheter” in lines 1-2. It is unclear if the catheter is the vascular access device recited in claim 1 or a different device. For the sake of examination the limitation will be interpreted as reciting “the upper portion includes a male luer lock connector configured to connect to the vascular access device comprising a catheter”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 19, 21, 24, 25, 27, 28, 35, 36, 43, 45, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunetti (US 2018/0339132).


	Regarding claim 10, Brunetti discloses the first engagement element (external threads 152 of female luer, Fig 1) includes at least one protrusion (See annotated Fig 1 below) and the second engagement element (internal threads 150 of male luer, Fig 1) includes at least one recess (See annotated Fig 1 below), the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system (See annotated Fig 1 below).

    PNG
    media_image1.png
    533
    869
    media_image1.png
    Greyscale

	Regarding claim 11, Brunetti discloses the first engagement element (external threads 152 of female luer, Fig 1) includes at least one recess (See annotated Fig 1 below) and the second engagement element (internal threads 150 of male luer, Fig 1) includes at3MEl 37656380v.1Application No. 16/298,175Docket No.: 130974-04503 Amendment dated October 5, 2021Reply to Office Action of July 6, 2021least one protrusion (See annotated Fig 1 below), the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system (See annotated Fig 1 below).

    PNG
    media_image2.png
    533
    869
    media_image2.png
    Greyscale

	Regarding claim 19, Brunetti discloses the base (260, Fig 6) of the stabilization body (250, Fig 6) is oriented at an angle with respect to a longitudinal axis (axis 284 best seen in Fig, 8) of an outlet of the vascular access site management system (It can be seen in Fig 6 that the base 260 is oriented an acute angle compared to the longitudinal axis 284).
Regarding claim 21, Brunetti discloses a tube (“tubing”, Para 0245, lines 6-8) having a first end and a second end (all tubes have a first end and second end), the first end fluidly connected to an inlet (opening of 216, Fig 6) of the vascular access site management system (Para 0245, lines 6-8; as described, the tubing connects to the bore of 120 which is in fluid communication to the opening of 216).
	Regarding claim 24, Brunetti discloses the upper portion (216 and 218, Fig 6) includes a contact surface (inner surface of 218 that receives the tip 110 of medical implement 106, Fig 6) within the flow path, the contact surface configured to contact an outer surface of the medical implement during coupling of the medical implement (See Fig 6), thereby preventing further longitudinal movement of the 
	Regarding claim 25, Brunetti discloses the contact surface (inner surface of 218 that receives the tip 110 of medical implement 106, Fig 6) is configured to radially align the distal tip (110, Fig 6) with the flow path (See Fig 6).
	Regarding claim 27, Brunetti discloses a method for managing a vascular access site and introducing a medical article (Para 0001) comprising: providing a vascular access site management system (100, Fig 6) comprising: a stabilization body (250, Fig 6) having a base (260, Fig 6), an upper portion (216 and 218, Fig 6) having a first end (216, Fig 6) and a second end (218, Fig 8), and a flow path (256, Fig 6) connecting the first end and the second end along a substantially linear pathway (See Fig 6), a port (proximal opening of 218, Fig 6) located at the second end of the upper portion of the stabilization body (Para 0287, lines 1-4); a valve mechanism (252, Fig 6) located within the flow path and configured to selectively prevent and allow fluid flow through the flow path (Para 0281); and a first engagement element (threading 152 of female luer best seen in Fig 1, Para 0287, lines 1-4) located on a surface of the vascular access site management system (See Fig 6); connecting a vascular access device (104, Fig 6) to the first end of the upper portion (As can be seen in Fig 6, the catheter 104 is not integral with body 250 and thus is connected to it at some point during manufacture or use); connecting a medical implement to the port at the second end of the upper portion such that the first engagement element engages with a second engagement element located on the medical implement to couple the medical implement with the vascular access site management system (Para 0287, lines 1-7), the medical implement having a distal tip (110, Fig 6) and a passage (inner lumen of tubing coupling 120, Fig 6) extending through a portion of the medical implement to the distal tip (See Fig 6), the distal tip positioned at a predetermined longitudinal position in the flow path and interacting with the valve 
Regarding claim 28, Brunetti discloses the distal tip (110, Fig 6) of the medical implement (106, Fig 6) at least partially opens the valve mechanism (252, Fig 6) when in the predetermined longitudinal position (Para 0287, lines 1-7).
Regarding claim 35, Brunetti discloses the first engagement element (external threads 152 of female luer, Fig 1) includes at least one protrusion (See annotated Fig 1 below) and the second engagement element (internal threads 150 of male luer, Fig 1) includes at least one recess (See annotated Fig 1 below), the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system (See annotated Fig 1 below).

    PNG
    media_image1.png
    533
    869
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    533
    869
    media_image2.png
    Greyscale

Regarding claim 43, Brunetti discloses the base (260, Fig 6) of the stabilization body (250, Fig 6) is oriented at an angle with respect to a longitudinal axis (axis 284 best seen in Fig, 8) of an outlet of the vascular access site management system (It can be seen in Fig 6 that the base 260 is oriented an acute angle compared to the longitudinal axis 284).
Regarding claim 45, Brunetti discloses the upper portion (216 and 218, Fig 6) includes a contact surface (inner surface of 218 that receives the tip 110 of medical implement 106, Fig 6) within the flow path, the contact surface configured to contact an outer surface (outer surface of 110, Fig 6) of the medical implement (106, Fig 6) during coupling of the medical implement with the vascular access site 
Regarding claim 46, Brunetti discloses the contact surface (inner surface of 218 that receives the tip 110 of medical implement 106, Fig 6) is configured to radially align the distal tip (110, Fig 6) with the flow path (See Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 10-12, 19-23, 27-28, 35-37, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338).
Regarding claim 1, Funk discloses a vascular access site management system (200, Fig 7 -Funk) for receiving a medical implement (Para 0064 -Funk), the vascular access site management system 
Funk is silent regarding the distal tip interacting with the valve mechanism when in the predetermined longitudinal position to allow passage of the medical article into the vascular access site management system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the valve mechanism disclosed by Funk to be positioned so that when a medical implement is inserted to a predetermined longitudinal position it interacts with the valve mechanism as taught by Desecki in order to prevent fluid displacement during insertion and removal of the medical implement (Col 8, lines 49-52).
Regarding claim 2, the modified invention of Funk and Desecki discloses the distal tip of the medical implement at least partially opens the valve mechanism when in the predetermined longitudinal position (Col 8, lines 39-42-Desecki).
Regarding claim 10, the modified invention of Funk and Desecki discloses the first engagement element includes at least one protrusion (portion of 215 configured to engage with hook portion of medical implement, Fig 7 –Funk) and the second engagement element includes at 3ME1 36436725v.1Application No.: 16/298,175Docket No.: 130974-04503least one recess (See annotated Fig 12 below–Devgon), the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system (the engaging protrusion of 215 will interface with the protrusion  of 450 and thus will be within the recess).

    PNG
    media_image3.png
    218
    231
    media_image3.png
    Greyscale


Regarding Claim 12, the modified invention of Funk and Desecki discloses the medical implement (Para 0064 incorporates by reference US Pat 9,744,344 that discloses a medical implement 400, Fig 12 -Devgon) includes at least one flexible arm (450, Fig 12 -Devgon), the second engagement element (hook portion of 450, Fig 12 –Devgon) located on the at least one flexible arm (See Fig 12 -Devgon).
Regarding claim 19, the modified invention of Funk and Desecki discloses the base (230, Fig 7 –Funk) of the stabilization body is oriented at an angle with respect to a longitudinal axis of an outlet of the vascular access site management system (Para 0070; See Fig 7 -Funk).
Regarding claim 20, the modified invention of Funk and Desecki discloses the base is at an angle based on the curvature and/or angle of an IV insertion site of a patient (Para 0070 -Funk), however, is silent regarding the angle being between 5 degrees and 10 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the stabilization body to be between 5 and 10 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, the modified invention of Funk and Desecki discloses a tube (52, Fig 7 -Funk) having a first end (end connected to inlet 250, Fig 7 -Funk) and a second end (end opposite that of the 
Regarding claim 22, the modified invention of Funk and Desecki discloses a needle free connector located at the second end of the tube (Para 0060 -Funk).
Regarding claim 23, the modified invention of Funk and Desecki discloses the upper portion includes a male luer lock connector (220, Fig 7 –Funk) configured to connect to a catheter (“VAD”, Para 0003; Para 0068 -Funk).
Regarding claim 27, Funk discloses a method for managing a vascular access site and introducing a medical article comprising: providing a vascular access site management system (200, Fig 7 -Funk) comprising: a stabilization body (210 and 230, Fig 7 -Funk) having a base (230, Fig 7 -Funk), an upper portion (210, Fig 7 -Funk) having a first end (end comprising 220, Fig 7 -Funk) and a second end (end comprising 215, Fig 7 -Funk), and a flow path (225, Fig 7 -Funk) connecting the first end and the second end along a substantially linear pathway (Para 0055, lines 16-20  -Funk), a port (215, Fig 7 -Funk) located at the second end of the upper portion of the stabilization body (See Fig 7 -Funk); a valve mechanism  located within the flow path and configured to selectively prevent and allow fluid flow through the flow path (Para 0069 -Funk); and a first engagement element (Para 0055, lines 8-10 -Funk; element of 215 that couples to medical implement or device –Funk) located on a surface of the vascular access site management system; connecting a vascular access device to the first end of the upper portion (Para 0055, lines 10-15 -Funk); connecting a medical implement (Para 0064 incorporates by reference US Pat 9,744,344 that discloses a medical implement 400, Fig 12) to the port at the second end of the upper portion such that the first engagement element engages with a second engagement element (hook portion of 450, Fig 12 –Devgon) located on the medical implement to couple the medical implement with the vascular access site management system (Col 36, lines 14-24 -Devgon), the medical implement having a distal tip (tip between arms 450, Fig 12 -Devgon) and a passage (413, Fig 13 -Devgon) extending 
Funk is silent regarding the distal tip interacting with the valve mechanism when the first engagement element is engaged with the second engagement element
Desecki teaches a site management system (400, Fig 9) wherein a medical implement (“male luer”, Col 8, lines 39-42), when in a predetermined longitudinal position in the flow path, interacts with the valve mechanism (Col 8, lines 39-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the valve mechanism disclosed by Funk to be positioned so that when a medical implement is inserted to a predetermined longitudinal position it interacts with the valve mechanism as taught by Desecki in order to prevent fluid displacement during insertion and removal of the medical implement (Col 8, lines 49-52).
Regarding claim 28, the modified invention of Funk and Desecki discloses the distal tip of the medical implement at least partially opens the valve mechanism when in the predetermined longitudinal position (Col 8, lines 39-42-Desecki).
Regarding claim 35, the modified invention of Funk and Desecki discloses the first engagement element includes at least one protrusion (portion of 215 configured to engage with hook portion of medical implement, Fig 7 –Funk) and the second engagement element includes at least one recess (See annotated Fig 12 below–Devgon), the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system (the engaging protrusion of 215 will interface with the protrusion  of 450 and thus will be within the recess).

Regarding claim 37, the modified invention of Funk and Desecki discloses the medical implement (Para 0064 incorporates by reference US Pat 9,744,344 that discloses a medical implement 400, Fig 12 -Devgon) includes at least one flexible arm (450, Fig 12 -Devgon), the second engagement element (hook portion of 450, Fig 12 –Devgon) located on the at least one flexible arm (See Fig 12 -Devgon).
Regarding claim 43, the modified invention of Funk and Desecki discloses the base (230, Fig 7 –Funk) of the stabilization body is oriented at an angle (A, Fig 7 -Funk) with respect to a longitudinal axis of an outlet of the vascular access site management system (Para 0070; See Fig 7 -Funk).
Regarding claim 44, the modified invention of Funk and Desecki discloses the first end of the upper portion includes a male luer lock connector (220, Fig 7 –Funk) configured to connect to a catheter (Para 0068 -Funk).
Claims 3-9, 13-14, 29-34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338) and further in view of Baid (US 2018/0311475).
Regarding claim 3, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the valve mechanism is a two way pressure activated valve. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve mechanism disclosed by Funk and Desecki to instead be a two way pressure activated valve as taught by Baid in order to be able to deliver fluids and aspirate fluids while providing for high fluid mixing and/or flushing of blood-contacted surfaces (Para 0048).
Regarding claim 4, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) is configured to deform in the presence of a forward pressure within the flow path, thereby allowing fluid flow around the valve mechanism from the second end to the first end (Para 0155; See Fig 17A –Baid).	
Regarding claim 5, the modified invention of Funk, Desecki, and Baid discloses the upper portion includes a plurality of support arms (112, Fig 13 -Baid) supporting the valve mechanism within the flow path, the valve mechanism configured to deform over the support arms in the presence of the forward pressure (Para 0155; See Fig 17A –Baid).
Regarding claim 6, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) includes a slit (117, Fig 17B -Baid) extending through the valve mechanism, the slit configured to open in the presence of a back pressure within the flow path, thereby allowing fluid flow through the slit and toward the second end (Para 0156; See Fig 17B –Baid).
Regarding claim 7, the modified invention of Funk, Desecki, and Baid discloses the back pressure required to open the slit (117, Fig 17B -Baid) is above a venous pressure of the patient (Para 0047 -Baid).
Regarding claim 8, the modified invention of Funk, Desecki, and Baid discloses the distal tip of the medical implement (400, Fig 12 –Devgon) at least partially opens the slit (117, Fig 17B -Baid) when in 
Regarding claim 9, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) is supported in the vascular access site management system such that longitudinal movement of an outer portion of the slit toward the first end is minimized (Para 0153, lines 14-24 –Baid)
Regarding claim 13, the modified invention of Funk and Desecki discloses all of the elements of the invention, however, is silent regarding a septum located within the port and configured to normally obstruct the port, at least a portion of the medical implement extending through the septum when coupled with the vascular access site management system.
Baid further teaches a vascular access site management system (100, Fig 11) comprising a valve mechanism (210, Fig 29B) and a septum (702, Fig 29B) located within the port (701, Fig 29B) and configured to normally obstruct the port, at least a portion of the medical implement extending through the septum when coupled with the vascular access site management system (Para 0171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access site management system disclosed by Funk and Desecki to include a septum as taught by Baid would result in a vascular access site management system that will not cause the reflux of blood into the central line lumens (Para 0049, lines 10-17).
Regarding claim 14, the modified invention of Funk, Desecki, and Baid discloses the septum (702, Fig 29B) includes a slit extending therethrough, the distal tip of the medical implement configured to open and extend through the slit when the medical implement is coupled with the vascular access site management system (Para 0171 –Baid- the luer activated valve opens in response to the insertion of a luer device).

Baid teaches a vascular access site management system (100, Fig 11) comprising a valve mechanism (110, Fig 13) for use with a catheter system (Para 0146) wherein the valve mechanism is a two way pressure activated valve (Para 0046-Para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve mechanism disclosed by Funk and Desecki to instead be a two way pressure activated valve as taught by Baid in order to be able to deliver fluids and aspirate fluids while providing for high fluid mixing and/or flushing of blood-contacted surfaces (Para 0048).
Regarding claim 30, the modified invention of Funk, Desecki, and Baid discloses the vascular access site management system (200, Fig 7 -Funk) further includes an inlet (250, Fig 7 -Funk), the method further comprising: fluidly connecting a second medical implement to the inlet (Para 0060 –Funk); and transferring fluid through the vascular access site management system (Para 0060 –Funk), a pressure applied to the valve mechanism (110, Fig 13 -Baid) by the fluid deforming the valve mechanism thereby allowing fluid flow around the valve mechanism from the inlet to the vascular access device (Para 0155; See Fig 17A –Baid).
Regarding claim 31, the modified invention of Funk, Desecki, and Baid discloses the upper portion includes a plurality of support arms (112, Fig 13 -Baid) supporting the valve mechanism within the upper portion, the valve mechanism deforming over the support arms when transfer fluid through the vascular access site management system (Para 0155; See Fig 17A –Baid).
Regarding claim 32, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) includes a slit (117, Fig 17B -Baid) extending through the valve mechanism, the slit configured to open in the presence of a back pressure within the flow path, thereby 
Regarding claim 33, the modified invention of Funk, Desecki, and Baid discloses the back pressure required to open the slit (117, Fig 17B -Baid) is above a venous pressure of the patient (Para 0047 -Baid).
Regarding claim 34, he modified invention of Funk, Desecki, and Baid discloses the distal tip of the medical implement (400, Fig 12 –Devgon) at least partially opens the slit when in the predetermined longitudinal position (Col 8, lines 39-42-Desecki; As seen in Fig 28B, the slit can be open by a medical implement -Baid).
Regarding claim 38, the modified invention of Funk and Desecki discloses all of the elements of the invention, however, is silent regarding a septum located within the port and configured to normally obstruct the port, at least a portion of the medical implement extending through the septum when coupled with the vascular access site management system.
Baid further teaches a vascular access site management system (100, Fig 11) comprising a valve mechanism (210, Fig 29B) and a septum (702, Fig 29B) located within the port (701, Fig 29B) and configured to normally obstruct the port, at least a portion of the medical implement extending through the septum when coupled with the vascular access site management system (Para 0171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access site management system disclosed by Funk and Desecki to include a septum as taught by Baid would result in a vascular access site management system that will not cause the reflux of blood into the central line lumens (Para 0049, lines 10-17).
Regarding claim 39, the modified invention of Funk, Desecki, and Baid discloses the septum (702, Fig 29B) includes a slit extending therethrough, the distal tip of the medical implement configured to open and extend through the slit when the medical implement is coupled with the vascular access .
Claim 15-18 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338) and further in view of Purdy (US 2018/0140821).
Regarding claim 15, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding a flow housing having a sleeve portion and a pathway portion extending from the sleeve portion, the pathway portion having a fluid path extending through at least a portion of the pathway portion, the sleeve portion rotatably coupled to the upper portion of the stabilization body such that the flow housing is rotatable with respect to the stabilization body.
Purdy teaches an access site management system (200 and 300, Fig 2A-3B) comprising a body (200, Fig 2A) and a flow housing (300, Fig 3A) having a sleeve portion (302, Fig 3A) and a pathway portion (304, Fig 3A) extending from the sleeve portion, the pathway portion having a fluid path (308, Fig 3B) extending through at least a portion of the pathway portion, the sleeve portion rotatably coupled to the body such that the flow housing is rotatable with respect to the body (Para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access site management system disclosed by Funk and Desecki to include a flow housing as taught by Purdy in order to have a vascular access site management system with increased accessibility (Para 0013).
Regarding claim 16, the modified invention of Funk, Desecki, and Purdy discloses the flow housing (300, Fig 3A -Purdy) is configured to rotate with respect to the stabilization body (210 and 230, Fig 7 –Funk as modified to comprise the apertures 212 of Purdy) between a first position (positon that correlates with one of the apertures 212, Fig 2A -Purdy), a second position (positon that correlates with where there are no apertures, Fig 2A -Purdy) and a third position (positon that correlates with another 
Regarding claim 17, the modified invention of Funk, Desecki, and Purdy discloses the fluid path and the flow path are fluidly disconnected when in the second position (positon that correlates with where there are no apertures, Fig 2A -Purdy) (Para 0020, lines 1-9 -Purdy).
Regarding claim 18, the modified invention of Funk, Desecki, and Purdy discloses the upper portion of the stabilization body (210 and 230, Fig 7 –Funk as modified to comprise the apertures 212 of Purdy) includes a first and second hole (212, Fig 2A-2B) extending through a wall of the upper portion, the first hole configured to fluidly connect the fluid path and the flow path when the sleeve portion is in the first position, the second hole configured to fluidly connect the fluid path and the flow path when the sleeve portion is in the third position (Para 0020, lines 1-9 -Purdy).
Regarding claim 40, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the vascular access site management system further includes a flow housing having a sleeve portion and a pathway portion extending from the sleeve portion, the pathway portion having a fluid path extending through at least a portion of the pathway portion, the sleeve portion rotatably coupled to the upper portion of the stabilization body, the method further comprising: rotating the flow housing from a first position to a second position.
Purdy teaches an access site management system (200 and 300, Fig 2A-3B) comprising a body (200, Fig 2A) and a flow housing (300, Fig 3A) having a sleeve portion (302, Fig 3A) and a pathway portion (304, Fig 3A) extending from the sleeve portion, the pathway portion having a fluid path (308, Fig 3B) extending through at least a portion of the pathway portion, the sleeve portion rotatably coupled to the body, the method further comprising: rotating the flow housing from a first position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access site management system disclosed by Funk and Desecki to include a flow housing as taught by Purdy in order to have a vascular access site management system with increased accessibility (Para 0013).
Regarding claim 41, the modified invention of Funk, Desecki, and Purdy discloses the fluid path is in fluid communication with the flow path of the upper portion when the flow housing is in the second position (“unlocked position”, Para 0020, lines 1-7 -Purdy).
Regarding claim 42, the fluid path and the flow path are fluidly disconnected when in the first position (“lock position”, Para 0020, lines 1-7 -Purdy).
Claim 24-25 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338) and further in view of Oshiyama (US 5149327).
Regarding claim 24, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the upper portion includes a contact surface within the flow path, the contact surface configured to contact an outer surface of the medical implement during coupling of the medical implement, thereby preventing further longitudinal movement of the distal tip within the flow path.
Oshiyama teaches a contact surface (inner surface of 20/21, Fig 8) within the flow path, the contact surface configured to contact an outer surface of a medical implement (30, Fig 8) during coupling of the medical implement, thereby preventing further longitudinal movement of the distal tip within the flow path (Col 10, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion disclosed by Funk and Desecki to include a contact 
Regarding claim 25, the modified invention of Funk, Desecki, and Oshiyama discloses the contact surface (inner surface of 20/21, Fig 8 -Oshiyama) is configured to radially align the distal tip with the flow path (Col 10, lines 15-22; See Fig 8 -Oshiyama).
Regarding claim 45, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the upper portion includes a contact surface within the flow path, the contact surface configured to contact an outer surface of the medical implement during coupling of the medical implement with the vascular access site management system, thereby preventing further longitudinal movement of the distal tip within the flow path.
Oshiyama teaches a contact surface (inner surface of 20/21, Fig 8) within the flow path, the contact surface configured to contact an outer surface of a medical implement (30, Fig 8) during coupling of the medical implement, thereby preventing further longitudinal movement of the distal tip within the flow path (Col 10, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion disclosed by Funk and Desecki to include a contact surface as taught by Oshiyama in order to have an upper portion that can ensure the medical implement is positioned appropriately (Col 10, lines 15-22).
Regarding claim 46, the modified invention of Funk, Desecki, and Oshiyama discloses the contact surface (inner surface of 20/21, Fig 8 -Oshiyama) is configured to radially align the distal tip with the flow path (Col 10, lines 15-22; See Fig 8 -Oshiyama).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783